Citation Nr: 0715999	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center.  Thereafter, 
the veteran's file was transferred to the RO in New York, New 
York.

In May 2007, for good cause shown, the Board advanced the 
appellant's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Competent medical evidence does not show the veteran's 
bilateral hearing loss is causally related to his military 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2004, prior to the 
initial adjudication of his claim in the February 2005 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the November 2004 letter 
stated: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element."

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question about the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and a report 
of VA examination addressing the etiology of the claimed 
condition - the dispositive issue.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and VA examinations.  The 
veteran's service medical records (SMRs), with the exception 
of the separation examination, are not available.  The 
National Personnel Records Center (NPRC) has indicated that 
they were destroyed in the fire at that records storage 
facility in 1973.  Where SMRs are presumed destroyed, the 
duty to assist is heightened and includes the obligation to 
search for alternate medical records.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  The Board is satisfied that the 
RO has taken all necessary steps to secure service medical 
records and, given the responses from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

As noted, the veteran's service medical records (SMRs), with 
the exception of the separation examination, are not 
available because they were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  The Board 
is mindful that, in a case such as this, where SMRs are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's SMRs are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  The January 2005 VA audiological examination 
revealed hearing loss for VA purposes.  Hickson element (1) 
has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the separation examination reveals no evidence of 
hearing loss in either ear.  The record reflects that 
bilateral hearing loss was initially identified by 
audiological evaluations in 1996, approximately 50 years 
after the veteran left active military service.  Because the 
medical records do not demonstrate that bilateral hearing 
loss was present until decades after service, the statutory 
presumption pertaining to sensorineural hearing loss is not 
for application in this case.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).

With respect to in-service injury, the veteran, who was a 
general clerk in the Army, has stated that he was exposed to 
loud and constant noise as well as vibrations while working 
in the engine room on various army vessels.  The Board does 
not doubt that he, or for that matter any member of the 
United States military, would be exposed to noise in that 
capacity.  But this, alone, is not the same as actually being 
injured due to acoustic trauma and having resulting chronic 
disability.  That is to say, the veteran's mere presence in 
an engine room is not necessarily tantamount with injury to 
his ears caused by acoustic trauma.  He and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.

Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise during service, this does not in turn 
require the Board to accept the notion that acoustic trauma 
and resulting ear damage should be conceded - again, 
especially in the complete absence of any objective clinical 
indications of hearing loss for many, many years after 
service.  There is no objective evidence the veteran was 
exposed to hazardous levels of noise in the performance of 
his duties as a general clerk.

In any event, even presuming the veteran had noise exposure 
during his one year of active service in the manner alleged, 
there still must be medical evidence etiologically linking 
his current bilateral hearing loss to his military service - 
and, specifically, to the acoustic trauma in question.  And 
as with all questions, this must be answered based on 
evaluation of the entire record.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).

The veteran also contends that he entered into a second 
period of active service with the Army Transportation Corps, 
from March 1951 until June 1958.  He argues that his hearing 
loss worsened in 1954 during this period of service and has 
continued to deteriorate until the present day.  However, the 
evidence in the claims file clearly shows that these years of 
service were classified as Civilian Marine Service, and 
therefore cannot be considered to constitute a period of 
active duty.  Furthermore, the veteran only received one 
DD214, specifically upon his separation from the Army in 
December 1946.  He did not receive a DD214 upon completion of 
his service with the Army Transportation Corps, which further 
supports the position that these seven years of service 
cannot be categorized as active duty in the military.

Concerning this required nexus to service, i.e., Hickson 
element (3), there is no competent medical opinion of record 
linking the veteran's current hearing loss to his military 
service.  In fact, the only medical opinion of record on the 
subject is definitively against his claim.  A January 2005 VA 
audiologist concluded the veteran's present hearing loss was 
less likely than not related to acoustic trauma in service.  
The audiologist explained that, although the veteran's 
service military records were unable to be reconstructed, the 
veteran himself reported that his hearing loss did not begin 
until years after his active military service concluded.  
Furthermore, the audiologist stated that the relationship 
between the veteran's current hearing loss and his military 
service was "purely speculative," as there is no medical 
evidence to support such a connection.  The veteran's hearing 
was within normal limits on his VA separation examination in 
1946.

Since the veteran is a laymen, he does not have the necessary 
medical training and/or expertise to give probative opinions 
on the cause of his hearing loss, the determinative issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).  So as it stands, the opinion 
of the VA audiologist is unrefuted and must be accepted in 
the absence of any probative medical evidence to the 
contrary.

Since Hickson element (3) requiring a medical link to service 
has not been satisfied, even assuming that he was exposed to 
acoustic trauma in service, his claim must be denied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


